Citation Nr: 0912183	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-32 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of overpayment of VA dependency 
education benefits in the amount of $4,612.00.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1987 to March 1997.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2005 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied the Veteran's request that indebtedness to VA in 
the amount of $4,612.00 be waived.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In November 2008, the Board remanded the Veteran's claim for 
further evidentiary development and readjudication.  After 
attempting such development and issuing a supplemental 
statement of the case (SSOC) in January 2009, the RO returned 
the Veteran's claims folder to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  In May 2005, based on information showing that the 
Veteran's daughter and stepson were no longer attending 
school, the Veteran's VA dependency education benefits award 
was retroactively reduced effective September 1, 2002, giving 
rise to an overpayment in the amount of $4,612.00.

2.  The overpayment was validly created.

3.  The creation of the overpayment was not due to the 
Veteran's fraud, misrepresentation, or bad faith.

4.  The Veteran was at fault with respect to the creation of 
the overpayment by failing to inform VA of any change in his 
dependents' status with respect to school attendance.  

5.  There was no fault on the part of VA with respect to the 
creation of the overpayment.

6.  Recovery of the overpayment would not defeat the purpose 
of paying VA dependency education benefits.

7.  Allowing the Veteran to retain the benefits he 
erroneously received would result in unjust enrichment to the 
Veteran.

8.  The Veteran did not relinquish a valuable right or incur 
a legal obligation based on the overpayment of $4,612.00.

9.   Recovery of the overpayment will not cause the Veteran 
undue hardship.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $4,612.00 was 
validly created.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 3.4, 3.57 
(2008); Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 
(1991); VAOPGCPREC 6- 98 (April 24, 1998).

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the Veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).

3.  Recovery of an overpayment of dependency education 
benefits in the amount of $4,612.00 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a waiver of overpayment of dependency 
education benefits in the amount of $4,612.00.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in November 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to ask the Veteran 
to verify and submit records documenting his stepson's and 
daughter's school attendance at all times from August 2002 to 
January 2005.  
The AOJ was then to readjudicate the claim.

In December 2008, the RO sent the Veteran a letter requesting 
the verification documentation.  The Veteran did not respond.  
The RO readjudicated the Veteran's claim in the January 2009 
SSOC.  Thus, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).  The Board must make a determination as to the 
applicability of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  In November 2004 and February 2005, the 
Veteran was informed of the termination of his dependency 
education benefits effective September 1, 2002, and the 
creation of the overpayment.  The Veteran filed a request for 
wavier of the overpayment in April 2005.  The RO provided the 
Veteran a copy of a statement of the case (SOC) in August 
2005 which informed him of the criteria to be applied in 
determining whether recovery of the overpayment was against 
equity and good conscience.  The Board finds, therefore, that 
as a practical matter VA has informed the Veteran of the 
evidence needed to substantiate his claim.

The Board notes in passing that at the August 2008 hearing, 
the Veteran argued that he was not receiving VA 
correspondence because the RO had the Veteran's wrong address 
on file.  See the August 2008 hearing transcript, page 4.  
However, the November 2004, February 2005, and December 2008 
notification letters were all sent to addresses in Beeville, 
Texas, where the Veteran admits he received mail during the 
time periods at issue.  See id., page 13 and 14.  One notice 
letter mentioned at the hearing, dated August 26, 2004, was 
allegedly sent to the wrong address in Sandia, Texas.  
However, the November 2004 letter, which the RO sent to the 
Veteran's Beeville address, in essence duplicated the August 
2004 letter.  Accordingly, the Veteran received appropriate 
notification of his overpayment, and responded with an April 
2005 request for a waiver of that overpayment.

In addition, the RO obtained evidence concerning the 
Veteran's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The Veteran has cooperated in this 
effort.  The Veteran provided evidence, including a Financial 
Status Report (VA Form 20-5655), as well as written argument.  
Neither the Veteran or his representative has identified any 
outstanding evidence.

The Veteran engaged the services of a representative and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  As was noted above, the 
Veteran testified before the undersigned Veterans Law Judge 
in August 2008.  In November 2008, the Board remanded the 
case to allow the Veteran an opportunity to further 
substantiate his claim.  

Accordingly, the Board will proceed to a decision on the 
merits of the case.

Relevant law and regulations

Educational assistance allowance - reduction and 
discontinuance

Educational assistance allowance will be reduced or 
discontinued on the date specified in 38 C.F.R. § 21.4135.  
38 C.F.R. § 21.3135(c) (2008).

For a course discontinued, a course interrupted, a course 
terminated, or a course not satisfactorily completed or 
withdrawn from, if the individual receives all non-punitive 
grades, or withdraws from all courses other than because of 
being ordered to active duty, and no mitigating circumstances 
are found, VA will terminate the individual's educational 
assistance allowance effective the first date of the term in 
which the withdrawal occurs.  38 C.F.R. § 21.4135(e) (2008).

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 
5302(a); 38 C.F.R.        § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.

"Equity and good conscience" involves a variety of 
elements: (1) Fault of the debtor.  Where the actions of the 
debtor contribute to creation of the debt.  (2) Balancing of 
faults.  Weighing fault of the debtor against VA fault.  (3) 
Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not all inclusive.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship.  38 C.F.R. § 1.965(a).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) [noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided]; see also VAOPGCPREC 6-98 
[holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered]. For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary.
Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation.  
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2008); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) [holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate].

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
Veteran changed his position to his detriment as a result of 
the overpayment.

The Board will address these three areas of consideration in 
turn.



Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.  The Court has held that 
before adjudicating a waiver application, the lawfulness of 
the overpayment must first be decided.

The Committee has charged the Veteran with a $4,612.00 
overpayment of dependency education benefits for his daughter 
and stepson for the period from September 2002 through 
January 2005.  The Veteran has disputed the amount of the 
charged indebtedness.  

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
the overpayment was validly created.
Review of the record indicates that in August 2002 the 
Veteran filed a VA Form 21-674 claiming education benefits 
for his 20 year old daughter, who was a senior in high 
school, for the school year from August 28, 2002 to June 13, 
2002 (a date obviously written in error by the Veteran which 
should be considered to actually be June 13, 2003).  In the 
December 17, 2002 award letter, benefits based on school 
attendance were granted to January [redacted] 2006, the 
daughter's 24th birthday [it appears that the correct date of 
the grant should be only to January [redacted], 2005, the 
daughter's 23rd birthday].

Also in August 2002, the Veteran filed a VA Form 21-674 
claiming education benefits for his 19 year stepson for the 
school year from August 28, 2002 to May 26, 2003 for 
attending his first year in college.  In the December 17, 
2002 award letter benefits based on school attendance were 
granted to December [redacted], 2005, the stepson's 23rd 
birthday.

At the August 2008 hearing, the Veteran testified that his 
daughter did in fact attend school during the 2002-2003 
school year when she graduated from high school.  He also 
testified that his daughter attended more schooling after 
graduating from high school, but she never completed the 
courses.  See the August 2008 hearing transcript, pages 9 
and10.

In his October 2005 substantive appeal, and in his August 
2008 testimony, the Veteran stated that his stepson attended 
college for the 2002-2003 school year, and he subsequently 
completed about two more college semesters in 2003-2004.              
See the Veteran's October 2005 substantive appeal; see also 
the August 2008 hearing transcript, pages 9 and 10.  

The RO asked the Veteran to provide verification of his 
daughter's and stepson's school attendance in November 2004 
before discontinuing his dependency education benefits.  
Specifically, the November 22, 2004 letter from the RO 
stated, "tell us . . . the name of the last school [your 
daughter and stepson] attended and the date they last 
attended if they're no longer in school."  See the November 
22, 2004 letter from the RO.  The Veteran did not respond to 
that letter.  Subsequently during the appeal process, the 
Veteran submitted no documentation verifying his daughter's 
and stepson's attendance at their respective schools.

Because the Veteran was awarded school attendance benefits 
for his daughter and stepson for future school years into 
2005, and because the Veteran testified that his daughter and 
stepson did attend school for the 2002-2003 term, as well as 
some additional schooling into later 2003, 2004, and possibly 
into 2005, the Board determined in November 2008 that VA 
should grant the Veteran another opportunity to verify such 
school attendance.   However, when offered yet another 
opportunity to provide evidence that would verify school 
attendance, the Veteran remained unresponsive.  

The Board notes that the Veteran's representative sent a 
statement to the RO in February 2009 acknowledging that the 
Veteran did not respond to the above-referenced December 2008 
letter, and requesting the Board's decision.  

In short, the Veteran has presented no evidence other than 
his own testimony that his daughter and stepson attended 
school during times after September 2002 when he was 
receiving monthly VA dependency education benefits. The Board 
can only assume that no such corroborating evidence exists.  

Further, based on the Veteran's lack of cooperation the Board 
finds that his testimony on this point is not credible.  As 
noted above, under 38 C.F.R. 
§ 21.4135(e), if an individual receives all non-punitive 
grades, or withdraws from all courses other than because of 
being ordered to active duty, and no mitigating circumstances 
are found, VA will terminate the individual's educational 
assistance allowance effective the first date of the term in 
which the withdrawal occurs.  See 38 C.F.R. § 21.4135(e) 
(2008).  In this case, the Committee has determined that at 
all times following September 1, 2002, the Veteran was no 
longer entitled to education benefits.  The Veteran has 
submitted no evidence demonstrating that his daughter and 
stepson attended school at any time after September 1, 2002, 
or withdrew from school due to mitigating circumstances.  The 
Board finds it impossible to believe that if the Veteran's 
stepson and daughter were attending school during times after 
September 1, 2002 the Veteran could find nothing to state as 
such [e.g., an official registrar's record, a report card, 
tuition bill, or personal statement from either his stepson 
or daughter].  

The Veteran's assertions that his daughter and stepson 
attended school after September 1, 2002 are outweighed by the 
negative evidence to the contrary.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence]; 
see also 
38 C.F.R. § 3.102 [noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence].

In short, the amount of the overpayment, $4,612.00, appears 
to have been correctly calculated, and that the overpayment 
was validly created.  That is, the Veteran was receiving VA 
dependency educational benefits for a two year and four month 
period of time [September 2002 to January 2005] when his 
children were in fact not attending educational institutions.  

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  The Committee determined that the 
Veteran had not demonstrated bad faith in creating the 
overpayment.  See the June 2005 Decision on Waiver of 
Indebtedness.  It is, however, the Board's responsibility to 
consider the matter of bad faith on a de novo basis.  See 
Ridings, supra.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  An appellant's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. Brown, 
9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the Veteran was notified 
of the need to report changes in the number and status of his 
dependents, and the effect such changes would have on his 
entitlement to VA benefits [see the December 17, 2002 
benefits award letter, sent to Beeville, Texas], there is no 
indication that he in fact read and willfully disregarded the 
information provided by VA.  The evidence does not indicate 
that the Veteran deliberately acted with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences.  It appears, instead, that the error was of 
omission rather than commission.  

The Board finds, therefore, that the Veteran did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to six enumerated elements, which include fault of 
Veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see 
also Cullen v. Brown, 5 Vet. App. 510 (1993) [when 
determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors].

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the appellant had over the circumstances 
leading to the overpayment.  
If control is established, even to a minor degree, the 
secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of 
care, with due regard for the appellant's contractual 
responsibility to the Government.  The age, financial 
experience, and education of the appellant should also be 
considered in these determinations.

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect his 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the Veteran actually read and disregarded information 
supplied by VA concerning the effect of changes in the status 
of his dependents, and the requirement that he report such 
changes.  However, although this may lead to a conclusion 
that bad faith did not exist, it does not absolve the Veteran 
of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) 
[professed ignorance of the controlling regulation or the 
failure to read relevant notices does not alleviate fault].  
Even if the Veteran did not read the instructions from VA, 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the (r)egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

The overpayment is solely due to the Veteran's failure to 
report the fact that his dependents were no longer attending 
school.  In that regard, August 2001 and December 2002 
letters from VA to the Veteran show that VA informed him of 
the following: "You must tell us immediately if there is any 
change in the number or status of your dependents.  Failure 
to tell VA immediately of a dependency change will result in 
an overpayment which must be repaid."  See, e.g., December 
17, 2002 letter.  As noted above, the Veteran did not report 
any changes regarding his daughter's and stepson's attendance 
at school.  Nor did he respond to specific requests for that 
verification.  Once discovered, VA began the process of 
terminating his dependency education benefits.  Accordingly, 
VA is not at fault in the creation of this overpayment.

A primary contention by the Veteran is that he expected the 
school attendance benefit for his stepson and daughter to 
automatically end at the end of the 2002-2003 school year 
because that was the only term for which he had applied, and 
that was what he claims he was told by a VA counselor.  See 
the Veteran's October 2005 substantive appeal.  The record 
shows that that is what happened for the prior 2001-2002 
school year [this was the first school year for which the 
Veteran had filed VA Forms 21-674 requesting the benefit].  
The May 2001 award letter only granted benefits for the 
stepson and daughter to June 1, 2001.  Presumably, the 
benefit was discontinued after May 2001.

However, instead of granting the school attendance benefit 
for only the 2002-2003 school term, the RO's December 17, 
2002 award letter granted benefits for future years to 
January 2005 for the daughter, and to December  2005 for the 
stepson.  Therefore, the benefit did not end automatically as 
the Veteran had assumed it would based on the prior year's 
experience.

The Board does not doubt that the Veteran believed the 
benefits would end automatically.  However, the Veteran's 
prior course of dealings with the VA do not relieve him of 
his duty to inform VA of changes that would crucially impact 
his entitlement to benefits, nor do they contradict the 
requirement that overpayments must be repaid.  The December 
2002 award letter clearly stated as such.     

Moreover, any contention concerning alleged misinformation 
received from VA fails as a matter of law.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); see also Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990) 
[payment of government benefits must be authorized by 
statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits].

Regarding the element of defeating the purpose of the 
intended benefit, the purpose of a dependency education 
benefit is to provide income to a parent or guardian of an 
eligible dependent who is pursuing a program of education to 
meet, in part, the expenses of the eligible person's 
subsistence, tuition, fees, supplies, books, equipment, and 
other educational costs.  See 38 U.S.C.A. § 3531(a).  
Recovery of the overpayment would not nullify the objective 
for which the education benefits were intended because at all 
times when the Veteran's daughter's and stepson's school 
attendance is verified [i.e. prior to September 1, 2002], the 
Veteran received education benefits to cover the intended 
expenses.  See the May 15, 2001 and August 29, 2001 letters 
from the RO [indicating benefit awards in 2001 and 2002].  
Presumably, the purpose of the intended benefit is already 
fulfilled.  Accordingly, requiring the Veteran to repay 
benefits received at times when his dependents were not 
attending school does not defeat the purpose of the intended 
benefit.  

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
Veteran.  In effect, a waiver of this overpayment would allow 
the Veteran to realize a gain (receipt of education benefits 
paid which he was not entitled to) based on his failure to 
timely notify VA that his dependents were not in school.  
Allowing the Veteran to realize any gain from such conduct 
would clearly result in unjust enrichment.

The Board also has considered the factor of whether the 
Veteran's reliance on the education benefits caused him to 
change his position to his detriment.  However, there is no 
evidence of record indicating that receipt of education 
benefits otherwise caused the Veteran to relinquish a 
valuable right or to incur a legal obligation.

Finally, with respect to undue hardship, the June 2005 
Committee decision indicated that, at the time, the Veteran's 
expenses exceeded his monthly income.  See the June 2005 
Committee decision, page 2.  After looking at the Veteran's 
financial status report dated in April 2005, the Committee 
determined that "with prudent budgeting, repayment of the 
debt in monthly installments would not create an undue 
financial hardship."  Indeed, the Veteran testified in 
August 2008 that he finished repaying the debt, and the 
Veteran's representative indicated that because money had 
been withheld during the entirety of the Veteran's appeal, 
the Veteran has demonstrated "an ability to repay the money 
so [there] wouldn't be much of a basis for a request on 
that."  See the August 2008 hearing transcript, page 15.  

In light of the above, the Board finds that recovery of the 
overpayment would not cause an undue hardship, depriving the 
Veteran of basic necessities.

The Board's inquiry is not necessarily limited to the six 
factors discussed above.  However, there is nothing in the 
record which suggests ant any other reason for waiver of the 
charged indebtedness exists, and the Veteran and his 
representative have pointed to none.

Conclusion

Therefore, based on the Veteran's fault in the creation of 
the indebtedness,  lack of fault on the part of VA, the fact 
that he was unjustly enriched via the overpayment from VA, 
and his proven ability to repay the charged indebtedness in 
its entirety, the Board concludes that a waiver of 
overpayment of VA dependency education benefits is not 
warranted.


ORDER

The Veteran's request for waiver of overpayment of dependency 
education benefits in the amount of $4,612.00 is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


